This was an appeal from a judgment rendered by a justice of the peace in favor of the plaintiff. The facts appear in the opinion. His Honor, upon the trial in the court below, gave judgment for the plaintiff, and the defendant appealed.
The defendant was indebted to an insurance company of which the plaintiff was agent. The defendant drew an order on Jones  Co. for the amount, and the defendant and the plaintiff both together went to Jones 
Co. with the order, and Jones  Co. paid a part and could not pay the whole. The plaintiff then, at the request of the defendant, advanced to the insurance company the balance which the defendant owed, and the defendant became indebted to the plaintiff individually, *Page 204 
and not as agent, for the amount so advanced; and the defendant left the said order upon Jones  Co. with the plaintiff, with instructions to hold it and try to collect it out of Jones  Co., and with the proceeds pay himself. The plaintiff used due diligence to collect it, and failed, because Jones  Co. could not pay it.
(271)     Upon this state of facts there is not even a plausible reason why the plaintiff should not recover.
PER CURIAM.                                          Affirmed.